Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/25/2021 has been entered.
Response to Amendment
	The amendments filed on 5/25/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2016/0118510) in view of Swanson (US Pat No. 7468485) and Yang (US Pub No. 2011/0061732)
Regarding Claim 1, Wu et al. teaches a solar cell [Fig. 1, 0031], comprising a silicon substrate [110, Fig. 1, 0032] and a layer [120, 132, and 134, fig. 1, 0034, 0036] disposed on a substrate side of the silicon substrate [Fig. 1], and further comprising a contact structure [140 and 150, Fig. 1, 0031] extending through the layer [120, 132, and 134, fig. 1, 0034, 0036] from a cell side of the solar cell to the silicon substrate [Fig. 1],
Wu et al is silent on the layer comprises a polycrystalline silicon layer and a tunnel oxide layer interposed between the polycrystalline silicon layer and the silicon substrate, and the tunnel oxide is in direct contact with the silicon substrate, and wherein the polycrystalline silicon layer is an intrinsic polycrystalline silicon layer
Yang et al. teaches an intrinsic polycrystalline silicon layer [182-184, Fig. 2, 0057-0058, 0089, 0014, 0043, the layer is an intrinsic polycrystalline layer] between a substrate [110, Fig. 2, 0038], and bsf layer [172, Fig. 2, 0038]. The polycrystalline layer of 182-184 are used to control the crystallinity of each of the underlying layer, resulting in improved efficiency [0089].
Since Wu et al. teaches a substrate 110 and a bsf layer 120, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the polycrystalline silicon layer of Yang et al. between the substrate and BSF layer of Wu et al. in order to provide improved solar cell efficiency [0089].
Swanson et al. teaches a tunnel oxide on the front and back side of a solar cell [Fig. 1], a tunnel oxide layer may be formed on the back side of the wafer directly between the wafer and the back side 
Since Wu et al. also teaches a silicon substrate, and is concerned about increasing carrier collection efficiency [0007], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the tunnel oxide of Swanson et al. on the back side of the silicon substrate of Wu et al. in order to provide increased probability of electrons directly tunneling across it and block the flow of minority carriers [C2 ln 35-50].
Within the combination above, modified Wu et al. teaches wherein the layer [182-184 of Yang et al. and 120, 132, and 134, fig. 1, 0034, 0036 of Wu et al. and the tunnel oxide of Swanson et al.] comprises a polycrystalline silicon layer [182-184 of Yang et al.] and a tunnel oxide layer [Swanson: tunnel oxide from combination] interposed between the polycrystalline silicon layer [182-184 of Yang et al.] and the silicon substrate [110, Fig. 1, 0032], and the tunnel oxide is in direct contact within the silicon substrate, wherein the polycrystalline silicon layer is an intrinsic polycrystalline silicon layer.
Regarding Claim 5, within the combination above, modified Wu et al. teaches wherein the tunnel oxide layer comprises a thermal oxide or a wet chemical oxide [Swanson: C3 ln 40-55]
Regarding Claim 6, within the combination above, modified Wu et al. teaches wherein the tunnel oxide layer has a thickness of 7 to 20 angstrom overlapping the claimed between 0.5 - 2.5 nm [Swanson: C2 ln 40-50]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 10, within the combination above, modified Wu et al. teaches wherein the contact structure is an aluminum based contact structure [140 and 150, Fig. 1, 0038]
Regarding Claim 11, within the combination above, modified Wu et al. teaches wherein the aluminum based contact structure comprises silicon [0038]
Regarding Claim 12, within the combination above, modified Wu et al. teaches wherein the contact structure comprises an aluminum-silicon alloy layer [0038] and a p+ doped silicon layer interfacing with the silicon substrate [layer 120 is interfacing with the silicon substrate 110]
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2016/0118510) in view of Swanson (US Pat No. 7468485) and Yang (US Pub No. 2011/0061732) as applied above in addressing claim 1, in further view of Manivannan (US Pub No. 2006/0255340)
Regarding Claim 4, within the combination above, modified Wu et al. is silent on wherein the polycrystalline silicon layer has a thickness of 1 to 30 nm.
Manivannan et al. teaches an intrinsic semiconductor layer between a bsf and substrate layer [26 is located between 22 and bsf 26, Fig. 2, 0026]. The intrinsic layer has a thickness of about 1 to 30 nm overlapping the claimed 5-300 nm.
Since the intrinsic semiconductor layer of Manivannan et al. is similar to the polycrystalline silicon layer of modified Wu et al. and provides improved solar cell efficiency [0026], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the polycrystalline silicon layer of modified Wu et al. within the thickness as shown by Manivannan et al. as it is merely the selection of a known thickness for intrinsic layers for back contact solar cells that prevent recombination, in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
.
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2016/0118510) in view of Swanson (US Pat No. 7468485) and Yang (US Pub No. 2011/0061732) as applied above in addressing claim 1, in further view of Arima (US Pub No. 2017/0236964)
Regarding Claim 7, within the combination above, modified Wu et al. teaches a capping layer made of silicon nitride [0046] but is silent on wherein the layer further comprises a hydrogen providing capping layer disposed on the polycrystalline silicon layer. Arima et al. teaches the use of hydrogen after the formation of a passivation layer in order to reduce the speed of recombination of the minority carriers [0070].
Since modified Wu et al. also teaches the use of a passivation layer made of silicon nitride in the solar cell, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the hydrogen of Arima et al. on the capping layer of modified Wu et al. in order to reduce the speed of recombination of the minority carriers in the solar cell [0070].
Regarding Claim 8, within the combination above, modified Wu et al. teaches wherein the capping layer comprises silicon nitride [0046].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2016/0118510) in view of Swanson (US Pat No. 7468485), Yang (US Pub No. 2011/0061732) and Arima (US Pub No. 2017/0236964) as applied above in addressing claim 7, in further view of Gee (US Pub No. 2013/0255765)
Regarding Claim 9, within the combination above, modified Wu et al. is silent on wherein the capping layer has a thickness of 4 - 200 nm.

Since modified Wu et al. teaches a capping layer made of silicon nitride, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the capping layer thickness of modified Wu et al. with the thickness of Gee et al. as it is merely the selection of a known capping layer thickness in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2016/0118510) in view of Swans Swanson (US Pat No. 7468485) and Yang (US Pub No. 2011/0061732) as applied above in addressing claim 1, in further view of Manivannan (US Pub No. 2006/0255340) and Rohatgi (US Pub No. 2009/0025786)
Regarding Claim 15, within the combination above, modified Wu et al. is silent on wherein the contact structure extends entirely through the thickness of the polycrystalline silicon layer and the thickness of the tunnel oxide layer.
Rohatgi et al. teaches a BSF layer with a thickness of 6 to 15 micrometers [0059].
Since modified Wu et al. teaches a contract structure comprising a BSF portion 150, it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the BSF portion of the contact structure of Wu et al. with the thickness as shown by Rohatgi et al. as it is merely 
Manivannan et al. teaches an intrinsic semiconductor layer between a bsf and substrate layer [26 is located between 22 and bsf 26, Fig. 2, 0026]. The intrinsic layer has a thickness of about 1 to 30 nm overlapping the claimed 5-300 nm.
Since the intrinsic semiconductor layer of Manivannan et al. is similar to the polycrystalline silicon layer of modified Wu et al. and provides improved solar cell efficiency [0026], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the polycrystalline silicon layer of modified Wu et al. within the thickness as shown by Manivannan et al. as it is merely the selection of a known thickness for intrinsic layers for back contact solar cells that prevent recombination, in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Wu teaches a tunnel oxide layer thickness of 7-20 angstrom [C2 ln 35-55], a BSF portion 150 thickness of 6 to 15 micrometers, and an intrinsic polycrystalline silicon layer of 1 to 30 nm, that would result in a structure where the BSF portion 150 would be above the tunnel oxide resulting in the contact structure extending entirely through the thickness of the polycrystalline silicon layer and the tunnel oxide layer.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-12, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726